FOURTH DIVISION
                             DILLARD, P. J.,
                       RICKMAN, P. J., and BROWN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   February 8, 2021



In the Court of Appeals of Georgia
 A20A1999. RIOS v. THE STATE.

      DILLARD, Presiding Judge.

      Approximately ten years ago, Hugo Rios1 entered an Alford plea2 to two counts

of violating the Georgia Controlled Substances Act. Following the trial court’s grant

of his petition for an out-of-time appeal, Rios challenges those convictions, arguing

that they should be vacated because the trial court did not resolve the conflict

between his claims of innocence and guilty plea and because his plea was not

knowing and voluntary. For the reasons set forth infra, we affirm.


      1
       In the record, Rios is also referred to as Fernando Chavez Chavez and
Alejandro Lopez-Balocio.
      2
        See North Carolina v. Alford, 400 U.S. 25, 38 (91 SCt 160, 27 LE2d 162)
(1970) (holding that a trial court can accept a guilty plea when there is a strong
factual basis for the plea and the defendant clearly expresses a desire to enter it
despite the defendant’s claims of innocence).
      The record reflects that in 2010, Rios entered an Alford plea to two drug

offenses. Years later, in 2019, the trial court granted Rios’s motion for an out-of-time

appeal. This appeal follows.

      When a defendant challenges the validity of a guilty plea, the State has “the

burden of showing that the plea was made intelligently and voluntarily.”3 And the

State may satisfy its burden to show that a plea was knowingly and voluntarily made

by demonstrating “on the record of the guilty plea hearing that the defendant

understood the rights being waived and possible consequences of the plea or by

pointing to extrinsic evidence affirmatively showing that the plea was voluntary and

knowing.”4 More specifically, to establish that Rios’s guilty plea was voluntarily,

knowingly, and intelligently made, under Boykin v. Alabama5, it must be shown that




      3
         Bell v. State, 294 Ga. 5, 6 (1) (749 SE2d 672) (2013); see Lejeune v.
McLaughlin, 296 Ga. 291, 291 (1) (766 SE2d 803) (2014) (“To properly form the
basis for a judgment of conviction, a guilty plea must be voluntary, knowing, and
intelligent.”).
      4
      Bell, 294 Ga. at 6 (1); accord Bradley v. State, 305 Ga. 857, 859 (2) (828
SE2d 322) (2019).
      5
          395 U.S. 238 (89 SCt 1709, 23 LE2d 274) (1969).

                                           2
he was “informed of the privilege against compulsory self-incrimination, the right to

a trial by jury, and the right to confront one’s accusers.”6

       So, when it comes to an Alford plea, the trial court “may accept a guilty plea

from a defendant who claims innocence if the defendant has intelligently concluded

that it is in his best interest to plead guilty and the court has inquired into the factual

basis for the plea and sought to resolve the conflict between the plea and the claim

of innocence.”7 Furthermore, the voluntariness and intelligence of an Alford plea is

judged “by the same standard as a routine guilty plea: whether the plea represents a

voluntary and intelligent choice among the alternative courses of action open to the

defendant.”8

       Here, at the outset of the plea hearing, Rios’s counsel informed the trial court

that she explained to her client that he had two options for resolving his drug

charges—either enter a guilty plea or go to trial. At the time of the hearing, there was



       6
           Campos v. State, 292 Ga. 83, 85 (734 SE2d 359) (2012).
       7
       McKiernan v. State, 288 Ga. 140, 142 (2) (702 SE2d 170) (2010) (punctuation
omitted); accord Duque v. State, 271 Ga. App. 154, 154 (1) (608 SE2d 738) (2004).
       8
        Skinner v. State, 297 Ga. App. 828, 831 (2) (678 SE2d 526) (2009)
(punctuation omitted); accord Ellis v. State, 243 Ga. App. 431, 432 (533 SE2d 451)
(2000).

                                            3
no plea offer still “on the table.”9 Rios’s counsel also noted that the mandatory

minimum for his offenses was 30 years to serve 25, which was the sentence Rios’s

co-defendants received when they pleaded guilty. The court then addressed Rios,

asking if he was satisfied with his attorney, and he responded by claiming that he was

innocent of the charged offenses. Rios said he could not afford another attorney, and

the court informed Rios that his current attorney would remain his attorney in the

event he proceeded to a jury trial. Rios responded that he did not want to go to trial.

      At this point, Rios’s attorney asked for a few minutes to speak with her client

about the case, and the court addressed Rios, stating: “Sir, [your] attorney wants to

make sure you’re aware of your options before you go to trial. That’s why she had

you brought in here, sir. But it’s your decision whether to plead guilty or not. If you

stand mute or you don’t know what to do, the Court will order a trial to be

conducted.” Then Rios asked, “But I’m not going to trial, am I?” The court did not

respond to this question.




      9
      According to Rios’s counsel, the State initially offered him a negotiated plea
agreement, which he rejected.

                                          4
      After Rios had an opportunity to consult with his counsel, she informed the

court that he wished to enter a non-negotiated Alford plea to the charged offenses.

And defense counsel then summarized her conversation with Rios:

      Judge, just so there’s no confusion with regard to the plea colloquy, we
      are seeking to enter this plea under Alford vs. North Carolina. I know
      that’s in the Court’s discretion. Based on my conversations with Mr.
      Rios, he does tell me that essentially he was present at the scene but was
      not engaged in or aware of or actively participating in the trafficking of
      the drugs that were in the household. But he does understand and we’ve
      discussed the evidence in the case. After many consultations with myself
      and reviewing the evidence in the case, he’s made the decision that it’s
      in his best interest to resolve this case with a plea as opposed to taking
      his chances with a jury.


The trial court confirmed with Rios that he wanted to plead guilty. Then, after the

State claimed it could rebut the “mere presence defense,” it provided the court with

a factual basis for Rios’s plea.

      According to the State, the evidence would show that on May 10, 2009,

members of the local Drug Enforcement Administration went to an address in Duluth,

Georgia. Rios answered the door, and when he saw police officers, he slammed the

door and fled to a bathroom. The officers kicked down the door, and when they

entered the bathroom, they found bags containing methamphetamine stuffed into a

                                          5
hole in the wall. Ultimately, the officers found 200 pounds of methamphetamine in

the house and another “large quantity” of the drug in a truck owned and operated by

Rios. Additionally, approximately 2.2 pounds of cocaine was “[m]ixed in” with the

methamphetamine.

       Rios then testified regarding his decision to enter an Alford plea.10 Specifically,

he indicated that he fully understood the charges against him. He further noted his

understanding that, by pleading guilty, he was giving up his right to (1) a trial by jury;

(2) the presumption of innocence; (3) confront the witnesses against him; (4)

subpoena witnesses for his defense; (5) testify himself or present other evidence; (6)

have an attorney represent him throughout the trial; and (7) not incriminate himself.

When the trial court asked Rios whether he still wanted to plead guilty knowing that

he was giving up these rights, he responded “Yes, because I don’t want to go to trial.

I’m afraid to lose at trial.” The court then confirmed again with Rios that he

understood he was giving up the rights listed above.

      Rios also testified that he was aware he could be sentenced to as many as 30

years for each of his charges and be required to pay a mandatory minimum fine of two


      10
        English is not Rios’s first language, but the court provided a translator for
him during the hearing.

                                            6
million dollars combined for those charges. He further testified that he understood he

was entering a non-negotiated plea and that the court could sentence him to up to 60

years in prison. According to Rios, no one used force, threats, or promises to cause

him to plead guilty against his will. Rios testified that his lawyer had provided

“excellent” assistance and that, through the interpreter, he understood all of the

questions he had been asked during the hearing. Thereafter, the following exchange

occurred:

      The court:   Your attorney previously represented that you’re wishing to enter
                   a guilty plea under Alford vs. North Carolina. Are you doing so
                   as a tactical decision, recognizing based on the strength of the
                   State’s case that if your case was to proceed to trial and you were
                   convicted that you could face a lengthier sentence than you might
                   get here today by pleading guilty?


      Rios:        Yes, yes.

Nevertheless, when questioned by the State, Rios continued to maintain his

innocence, claiming that he was only at the crime scene to paint the house and was

unaware of the drugs. The court then asked Rios if he had anything else he wanted

to say before it imposed his sentence, and he responded by asking the court to help

him because he was innocent. Ultimately, the court was satisfied that the State



                                          7
provided a factual basis to support Rios’s guilty plea and sentenced him to serve 30

years for each of his charges to run concurrently.

      On appeal, in two claims of error, Rios contends that his Alford plea should be

vacated because the trial court did not resolve the conflict between his claims of

innocence and his decision to plead guilty and because his plea was not knowing and

voluntary. We disagree.

      Under Boykin, a plea is considered to be voluntarily, knowingly, and

intelligently made so long as the defendant is “informed of the privilege against

compulsory self-incrimination, the right to a trial by jury, and the right to confront

one’s accusers.”11 And here, Rios was informed of these rights—as well as several

others—and unequivocally confirmed under oath at least twice that he understood he

was forfeiting them by pleading guilty. Rios complains that the trial court made no

“formal finding” that his plea was entered voluntarily or that he waived his Boykin

rights. But it is apparent on the face of the record that Rios understood and waived

his Boykin rights, and he has not provided any legal authority suggesting that a

“formal finding” as to that issue must be made. Furthermore, the Supreme Court of

Georgia has held that “in the absence of explicit factual and credibility findings by

      11
           Campos, 292 Ga. at 85.

                                          8
the trial court, we presume implicit findings were made supporting the trial court’s

decision.”12 And here, after confirming that Rios understood he was forfeiting his

Boykin rights, the trial court, by accepting his guilty plea, implicitly found that the

plea was knowing and voluntary.

      Rios also asserts that the trial court failed to confirm that he was fully informed

of the consequences of his plea, including the mandatory minimum sentences for his

offenses. But Rios’s counsel expressly stated the mandatory minimum sentences for

his plea. And regardless, Rios decided to plead guilty knowing that he could have

received up to 60 years of confinement, which is much higher than the 30-year

sentence he actually did receive.

      Additionally, Rios contends that he was not informed of the “deportation rules”

or of the fact that—because he was entering a non-negotiated guilty plea—the trial

court would have complete discretion over imposing his sentence. But those claims


      12
         Davis v. State, 306 Ga. 430, 432-33 (831 SE2d 804) (2019); see Mahaffey
v. State, 308 Ga. 743, 747 (843 SE2d 571) (2020) (holding that the trial court
“implicitly rejected” the defendant’s self serving statement that during his plea
hearing he was concerned that he would not be able to testify on his own behalf);
Childrey v. State, 294 Ga. App. 896, 900-01 (670 SE2d 536) (2008) (holding that the
record supported the trial court’s implicit finding that “there was no reasonable
probability that [the defendant] would have pled guilty but for counsel’s
ineffectiveness” (punctuation omitted)).

                                           9
are belied by the record. Indeed, Rios pleaded guilty after confirming his

understanding that, as a result of his plea, he would be deported from the United

States at “some time.” He also confirmed his understanding that he was entering “a

non-negotiated open-ended plea agreement,” and the court had discretion to sentence

him to as many as 60 years in prison.

      Finally, Rios argues that his convictions must be vacated because the record

does not show that the trial court resolved the conflict between his claim of innocence

and his decision to plead guilty. And Rios is indeed correct that the trial court may

accept a guilty plea from a defendant who claims innocence only “if the defendant has

intelligently concluded that it is in his best interest to plead guilty and the court has

inquired into the factual basis for the plea and sought to resolve the conflict between

the plea and the claim of innocence.”13 But that is exactly what happened here. As

detailed above, the trial court specifically found that it was satisfied that the State

provided a sufficient factual basis for his plea. The court also asked Rios about his

reasons for pleading guilty despite his claims of innocence, and Rios confirmed he

was making a “tactical decision” to plead guilty after reviewing the evidence because


      13
       McKiernan, 288 Ga. at 142 (2) (punctuation omitted); accord Duque, 271
Ga. App. at 154 (1).

                                           10
he believed he could receive a longer sentence if he proceeded to trial. Indeed, Rios

testified that he was afraid to “lose at trial.” Under these circumstances, the trial court

met its responsibility of ascertaining the factual basis for the plea and resolving any

conflict between Rios’s claim of innocence and his guilty plea.14

       For all these reasons, we affirm Rios’s convictions.

       Judgment affirmed. Rickman, P. J., and Brown, J., concur.




       14
         See McKiernan, 288 Ga. at 142 (2) (affirming an Alford plea when the record
showed that the defendant “intelligently concluded that pleading guilty was in his
best interest and that the trial court properly reviewed and considered the basis for his
plea”); Storch v. State, 276 Ga. App. 789, 791 (1) (a) (625 SE2d 70) (2005)
(affirming an Alford plea when the court found that the factual basis provided by the
State was sufficient to support the plea and in pleading guilty, despite claiming
innocence, the defendant chose to avoid trial and a potentially harsher sentence);
Duque, 271 Ga. App. at 156 (1) (rejecting the defendant’s argument that the trial
court failed to resolve the conflict between his claims of innocence and decision to
plead guilty when he testified that he believed that he thought pleading guilty was in
his best interest and that there was a substantial likelihood he would be convicted if
he proceeded to trial).

                                            11